Citation Nr: 1329047	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1965 to January 1967, which included service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks a higher rating for PTSD.  In May 2011, the Veteran testified that his PTSD had become worse since he was last VA examined by in March 2010.  As the evidence suggests a material change in the disability, a reexamination to determine the current severity of the disability is needed.

At the hearing, the Veteran also testified that he was unemployable due to PTSD.  In a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the Columbia, South Carolina VA Medical Center since July 2013.  

2.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

3.  Afford the Veteran a VA psychiatric examination to determine the current severity of PTSD.  The VA examiner is asked to state whether PTSD renders the Veteran unemployable.  

The Veteran's claim file must be made available to the VA examiner. 

4.  After the above development adjudicate the claim for increase for PTSD and the claim for a total disability rating under 38 C.F.R. § 4.16(a) or (b), whichever applies.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


